
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 2206
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide technical corrections to Public
		  Law 109–116 (2 U.S.C. 2131a note) to extend the time period for the Joint
		  Committee on the Library to enter into an agreement to obtain a statue of Rosa
		  Parks, and for other purposes.
	
	
		1.Rosa Parks Statue
			(a)In generalSection 1(a) of Public Law 109–116 (2
			 U.S.C. 2131a note) is amended by—
				(1)striking 2 years and
			 inserting 4 years; and
				(2)adding at the end the following: The
			 Joint Committee may authorize the Architect of the Capitol to enter into the
			 agreement and related contracts required under this subsection on its behalf,
			 under such terms and conditions as the Joint Committee may
			 require..
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect as if included in the enactment of Public Law
			 109–116.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
